DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.        Claims 1-18 and 21 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “An electronic device comprising:  an interposer substrate disposed between the first element and the heat dissipation element, and the printed wiring board; wherein the interposer substrate includes: a substrate body that includes a first principal surface and a second principal surface that faces the first principal surface; a second terminal electrode for heat dissipation that is provided on the first principal surface; a third terminal electrode for external connection that is provided on the first principal surface; a surface terminal electrode that is provided on the second principal surface; a signal transmission conductor that is provided in the substrate body and connects the third terminal electrode and the surface terminal electrode; and a heat conduction conductor that is provided in the substrate body and connects the third terminal electrode to the second Application No. 16/599,168 July 14, 2021 Reply to the Office Action dated April 15, 2021 Page 3 of 12terminal electrode or connects the surface terminal electrode to the second 
            Claims 2-18 and 21 are also allowed as being directly or indirectly dependent of the allowed base claim 1.

 	The primary reason for allowance is an interposer substrate disposed between the first element and the heat dissipation element; the interposer substrate electrically connects the printed wiring board and the first element; the interposer substrate thermally connects the printed wiring board and the heat dissipation element. These combinations have been found to be non-obvious over the prior art, hence claim 1-18 and 21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848